

Exhibit 10.1
 
Green Mountain Power Corporation
 
Director Deferral Agreement


THIS DEFERRAL AGREEMENT (the “Agreement”) is between David R. Coates (the
“Participant”), who in 2006 may be granted Stock Units under the Green Mountain
Power Corporation 2004 Stock Incentive Plan (the “Plan”), and GREEN MOUNTAIN
POWER CORPORATION, a Vermont corporation (the “Company”). All terms used herein
that are defined in the Plan have the same meaning given them in the Plan.


1. Election of Deferred Benefit


In accordance with Section 6(g)(iii) of the Plan, the Participant hereby elects
to defer payment of 100 percent of any Stock Units that may be awarded in 2006
(the “2006 Stock Units”) and receive an equal number of Deferred Stock Units
(“DSUs”). If the number of 2006 Stock Units elected to be deferred under this
Section is more than the number actually awarded, the Participant’s election
shall be deemed to apply to all of the 2006 Stock Units.


2. Future Distribution of Shares


As soon as practicable following the distribution date prescribed by Section 5
of this Agreement, the Company shall issue or distribute shares of Common Stock
in settlement of the vested DSUs and the Additional Shares, as defined in
Section 3, to the Participant or, if the Participant is not living, the
Participant’s Beneficiary. For purposes of this Agreement, the Participant’s
Beneficiary shall be the person or persons or entity or entities who succeed to
the Participant’s rights under the Agreement by will or by the laws of descent
and distribution.


3. Dividend Equivalents


The Company shall pay dividend equivalents to the Participant with respect to
the DSUs which shall be treated as invested in additional shares of Common Stock
(“Dividend Shares”) and dividend equivalents also shall be credited on the
Dividend Shares. The term “Additional Shares” means the sum of the Dividend
Shares and the dividend equivalents credited on the Dividend Shares. The amount
of any dividend equivalents payable under this Section 3 shall be equal to the
amount of dividends that would have been payable on an equivalent number of
shares of Common Stock as represented by the DSUs and the Dividend Shares if
that number of shares were outstanding on the record date for the dividend
payment. Dividend equivalents shall be credited as soon as practicable following
the payment date for the dividend on the Common Stock.




--------------------------------------------------------------------------------



4. Vesting


The Participant’s right to receive shares of Common Stock in settlement of the
DSUs and the Additional Shares attributable thereto shall be vested to the
extent that the vesting requirements applicable to the 2006 Stock Unit award are
satisfied. Notwithstanding the immediately preceding sentence, the obligation to
distribute Common Stock in settlement of the vested DSUs and the Additional
Shares is an unfunded obligation of the Company and the Participant is an
unsecured creditor of the Company with respect to the satisfaction of the DSUs
and the Additional Shares.


5. Deferral of Distribution and/or Dividend Equivalents


(a) Subject to the provisions of Section 5(b) of this Agreement, the Participant
hereby elects the date as of which shares of Common Stock will be issued in
settlement of the vested DSUs and any Additional Shares. The Participant may
elect a distribution date with reference to a specific date, separation from
service as a director of the Company (as defined for purposes of Section 409A of
the Internal Revenue Code) (“termination”) or the Participant may elect a
distribution date with reference to the earlier or later to occur of a specific
date or termination. Subject to the provisions of Section 5(b) of this
Agreement, the Participant hereby makes the following election with respect to
the distribution of the vested DSUs and any Additional Shares:


           Distribution as of this date:    .
X     Distribution upon termination.
Distribution as of the earlier of this date: _______________ or termination.
Distribution as of the later of this date: _______________ or termination.


Notwithstanding the foregoing, if a distribution is payable to a “specified
employee” (as defined in Section 409A of the Internal Revenue Code) on account
of termination, such distribution shall be postponed until the first day of the
sixth month beginning after the Participant’s termination.


(b) Notwithstanding the Participant’s election(s) under the preceding Section
5(a), Common Stock will be distributed in settlement of the DSUs and the
Additional Shares as soon as practicable following the Participant’s death or if
the Participant becomes disabled (as defined in Section 409A of the Internal
Revenue Code), while acting as a director of the Company.


6. Shareholder Rights


The Participant (and any Beneficiary) shall not have any rights as a shareholder
of the Company with respect to the DSUs or any Additional Shares until the
issuance of shares of Common Stock to the Participant or Beneficiary.




--------------------------------------------------------------------------------



7. Adjustments for Capital Changes


The number of DSUs and the Additional Shares shall be adjusted as the Committee
determines is equitably required in the event that the Company effects one or
more stock dividends, stock split-ups, share consolidations or other similar
changes in the capitalization of the Company.


8. Tax Withholding


The Participant (or any Beneficiary) shall make arrangements satisfactory to the
Company for the satisfaction of any income, employment or other tax withholding
obligations arising in connection with this Agreement or the settlement of the
DSUs or Additional Shares.


9. Governing Law


This Agreement shall be governed by, and interpreted under, the laws of the
State of Vermont except its choice of law provisions to the extent that they
would require the application of the laws of a State other than the State of
Vermont.


10. Nonassignment; Successors


(a) The Participant may not assign, pledge, hypothecate or transfer the
Participant’s rights under this Agreement other than by will or the law of
descent and distribution. This Agreement shall be binding upon the Beneficiary
and any successor in interest to the Participant.


(b) This Agreement shall be binding upon the Company and any successor in
interest to the Company, whether such succession is by contract, assignment,
operation or law or otherwise.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and the Participant has signed this Agreement on the
date or dates set forth below.




GREEN MOUNTAIN POWER CORPORATION


By: /s/ Christopher L. Dutton   


Date: December 30, 2005    




DAVID R. COATES


By: /s/ David R. Coates    


Date: December 27, 2005    